DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This Action is in response to Applicant’s amendment filed February 25, 2021. Claims 1-20 are still pending in the present application. This Action is made FINAL.

		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 8, 11, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2011/0275378, hereinafter Kwon) in view of Anderson et al. (US 2014/0128022, hereinafter Anderson).
Regarding claim 1, Kwon teaches a device comprising: 
a processor of a vehicle-based mobile node; and a non-transitory computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising (micro base station installed in a mobile vehicle – [0011]. Microprocessor and memory are disclosed - par [0213]-[0214]): 
providing route information to a controller in a communication network (micro base station reports to a macro base station information including the information about mobility may include information about a traveling path, information about a traveling speed, information about a traveling direction – par [0064]. The micro base station and the macro base station may share the channel information about the channels between the macro base station and the micro base station – par [0082]. Information about channels represents the communication capacity, see – par  [0083], [0085],  [0086]); 
receiving an instruction from the controller to provide a first service (The macro base station 706 forwards related data to the micro base station 704 so that the micro base station 704 may prepare to transmit data of the terminal 702 – par [0131]); {wherein the first service comprises a virtual network function of the communication network}
 {determining capacity information comprises one or more characteristics of the vehicle-based mobile node related to an ability of the vehicle-based mobile node to a host a service
loading, to the vehicle-based mobile node, a configuration code for the virtual network function only when it is determined that the vehicle-based mobile node has the ability to host the first service; 
receiving a first request from a first mobile endpoint device to connect to the vehicle-based mobile node for receiving the first service via the virtual network function}; and
providing the first service  {via the virtual network function} in response to the first request (base station 704 may prepare to transmit data of the terminal 702 – par [0131]… the micro base station 704 is set as a serving cell to perform control of the terminal 702 and to transmit and receive data – par [0133]). 
Kwon fails to teach 
wherein the first service comprises a virtual network function of the communication network
determining capacity information comprises one or more characteristics of the vehicle-based mobile node related to an ability of the vehicle-based mobile node to a host a service
loading, to the vehicle-based mobile node, a configuration code for the virtual network function only when it is determined that the vehicle-based mobile node has the ability to host the first service; 
receiving a first request from a first mobile endpoint device to connect to the vehicle-based mobile node for receiving the first service via the virtual network function
providing the first service  via the virtual network function
However, Anderson teaches 
wherein the first service comprises a virtual network function of the communication network (mobile device 104, 106 provides “network access point” service for devices 108, 110, 112, 114 and 116 to access cellular network – FIG. 1, par [0021]. The service is provided via “local provider program” 122. Particularly provider program 122 creating a hotspot – par [0035], local provider program 122 facilitates the transfer of data packets to and from the in-range of device to the cellular network of wireless service provider 102 – par [0036], local provider program 122 works in conjunction with network access program 118 – par [0033] indicate virtual network function. This feature is also called  “virtual router” - par [0004])
determining capacity information comprises one or more characteristics of the vehicle-based mobile node related to an ability of the vehicle-based mobile node to a host a service (local provider program 122 notifies wireless service provider 102 that the mobile device that it resides on is available for use as a network access point  – par [0034] availability for use as a network access point being ability to server in range device which corresponds to  claimed feature “capacity information comprises one or more characteristics of the vehicle-based mobile node related to an ability of the vehicle-based mobile node to a host a service”)
loading, to the vehicle-based mobile node, a configuration code for the virtual network function only when it is determined that the vehicle-based mobile node has the ability to host the first service (Local provider program 122 creates a hotspot and advertises the price (step 312) – par [0035], upon being able to connect to a wireless connection indicated in par [0034]. It should be noted, Kwon teaches micro base station installed in a mobile vehicle – [0011] ); 
receiving a first request from a first mobile endpoint device to connect to the vehicle-based mobile node for receiving the first service via the virtual network function (provider program 122 receives a connection request from an in-range device - par [0036]).
providing the first service  via the virtual network function (Local provider program 122 facilitates the transfer of data packets to and from the in-range of device to the cellular network of wireless service provider 102 (step 320)) – par [0036]),
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Anderson in Kwon to provide consumers with more options when they are seeking an internet connection.
Regarding claim 4, Kwon in view of Anderson teaches claim 1, but Kwon fails to teach wherein the operations further comprise: receiving a second request from a second mobile endpoint device to connect to the vehicle-based mobile node for receiving the first service; and providing the first service in response to the second request. 
However, Anderson teaches wherein the operations further comprise: receiving a second request from a second mobile endpoint device to connect to the vehicle-based mobile node for receiving the first service; and providing the first service in response to the second request (Local provider program 122 provides connections for multiple devices 108-116 – FIG. 1, par [0023])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Anderson in Kwon to provide consumers with more options when they are seeking an internet connection.
Regarding claim 8, Kwon teaches a non-transitory computer-readable medium storing instructions which, when executed by a processor of a vehicle-based mobile node, cause the processor to perform operations (micro base station installed in a mobile vehicle – [0011]. Microprocessor and memory are disclosed - par [0213]-[0214]), the operations comprising: 
providing route information to a controller in a communication network (micro base station reports to a macro base station information including the information about mobility may include information about a traveling path, information about a traveling speed, information about a traveling 
receiving an instruction from the controller to provide a first service (The macro base station 706 forwards related data to the micro base station 704 so that the micro base station 704 may prepare to transmit data of the terminal 702 – par [0131]) {wherein the first service comprises a virtual network function of the communication network};
{determining capacity information comprises one or more characteristics of the vehicle-based mobile node related to an ability of the vehicle-based mobile node to a host a service
loading , to the vehicle-based mobile node, a configuration code for the virtual network function  only when it is determined that the vehicle-based mobile node has the ability to host the first service; 
receiving a first request from a first mobile endpoint device to connect to the vehicle-based mobile node for receiving the first service via the virtual network function}; and 
providing the first service {via the virtual network function} in response to the first request (base station 704 may prepare to transmit data of the terminal 702 – par [0131]… the micro base station 704 is set as a serving cell to perform control of the terminal 702 and to transmit and receive data – par [0133]). 
Kwon fails to teach 
wherein the first service comprises a virtual network function of the communication network
determining capacity information comprises one or more characteristics of the vehicle-based mobile node related to an ability of the vehicle-based mobile node to a host a service
loading , to the vehicle-based mobile node, a configuration code for the virtual network function  only when it is determined that the vehicle-based mobile node has the ability to host the first service; 
receiving a first request from a first mobile endpoint device to connect to the vehicle-based mobile node for receiving the first service via the virtual network function
providing the first service via the virtual network function.
However, Anderson teaches 
wherein the first service comprises a virtual network function of the communication network (mobile device 104, 106 provides “network access point” service for devices 108, 110, 112, 114 and 116 to access cellular network – FIG. 1, par [0021]. The service is provided via “local provider program” 122. Particularly provider program 122 creating a hotspot – par [0035], local provider program 122 facilitates the transfer of data packets to and from the in-range of device to the cellular network of wireless service provider 102 – par [0036], local provider program 122 works in conjunction with network access program 118 – par [0033] indicate virtual network function. This feature is also called  “virtual router” - par [0004])
determining capacity information comprises one or more characteristics of the vehicle-based mobile node related to an ability of the vehicle-based mobile node to a host a service (local provider program 122 notifies wireless service provider 102 that the mobile device that it resides on is available for use as a network access point  – par [0034] availability for use as a network access point being ability to server in range device which corresponds to  claimed feature “capacity information comprises one or more characteristics of the vehicle-based mobile node related to an ability of the vehicle-based mobile node to a host a service”)
loading , to the vehicle-based mobile node, a configuration code for the virtual network function  only when it is determined that the vehicle-based mobile node has the ability to host the first service (Local provider program 122 creates a hotspot and advertises the price (step 312) – par [0035], upon being able to connect to a wireless connection indicated in par [0034]. It should be noted, Kwon teaches micro base station installed in a mobile vehicle – [0011] ); 
receiving a first request from a first mobile endpoint device to connect to the vehicle-based mobile node for receiving the first service via the virtual network function (provider program 122 receives a connection request from an in-range device - par [036])
providing the first service  via the virtual network function (Local provider program 122 facilitates the transfer of data packets to and from the in-range of device to the cellular network of wireless service provider 102 (step 320)) – par [0036]),.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Anderson in Kwon to provide consumers with more options when they are seeking an internet connection.
Regarding claim 11, Kwon in view of Anderson teaches claim 8, but Kwon fails to teach wherein the operations further comprise: receiving a second request from a second mobile endpoint device to connect to the vehicle-based mobile node for receiving the first service; and providing the first service in response to the second request. 
However, Anderson teaches wherein the operations further comprise: receiving a second request from a second mobile endpoint device to connect to the vehicle-based mobile node for receiving the first service; and providing the first service in response to the second request (Local provider program 122 provides connections for multiple devices 108-116 – FIG. 1, par [0023]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Anderson in Kwon to provide consumers with more options when they are seeking an internet connection.
Regarding claim 15, Kwon teaches a method comprising: 
providing, by a processor of a vehicle-based mobile node (micro base station installed in a mobile vehicle – [0011]. Microprocessor and memory are disclosed - par [0213]-[0214]), route information to a controller in a communication network (micro base station reports to a macro base 
receiving, by the processor, an instruction from the controller to provide a first service (The macro base station 706 forwards related data to the micro base station 704 so that the micro base station 704 may prepare to transmit data of the terminal 702 – par [0131]) {wherein the first service comprises a virtual network function of the communication network}; 
{determining, by the processor, capacity information comprises one or more characteristics of the vehicle-based mobile node related to an ability of the vehicle-based mobile node to a host a service
loading, by the processor to the vehicle-based mobile node, a configuration code for the virtual network function only when it is determined that the vehicle-based mobile node has the ability to host the first service; 
receiving, by the processor, a first request from a first mobile endpoint device to connect to the vehicle-based mobile node for receiving the first service via the virtual network function }; and 
providing, by the processor, the first service {via the virtual network function}  in response to the first request (base station 704 may prepare to transmit data of the terminal 702 – par [0131]… the micro base station 704 is set as a serving cell to perform control of the terminal 702 and to transmit and receive data – par [0133]). 
Kwon fails to teach 
wherein the first service comprises a virtual network function of the communication network
determining, by the processor, capacity information comprises one or more characteristics of the vehicle-based mobile node related to an ability of the vehicle-based mobile node to a host a service
loading, by the processor to the vehicle-based mobile node, a configuration code for the virtual network function only when it is determined that the vehicle-based mobile node has the ability to host the first service; 
receiving, by the processor, a first request from a first mobile endpoint device to connect to the vehicle-based mobile node for receiving the first service via the virtual network function.
providing the first service  via the virtual network function.
However, Anderson teaches 
wherein the first service comprises a virtual network function of the communication network (mobile device 104, 106 provides “network access point” service for devices 108, 110, 112, 114 and 116 to access cellular network – FIG. 1, par [0021]. The service is provided via “local provider program” 122. Particularly provider program 122 creating a hotspot – par [0035], local provider program 122 facilitates the transfer of data packets to and from the in-range of device to the cellular network of wireless service provider 102 – par [0036], local provider program 122 works in conjunction with network access program 118 – par [0033] indicate virtual network function. This feature is also called  “virtual router” - par [0004])
determining, by the processor, capacity information comprises one or more characteristics of the vehicle-based mobile node related to an ability of the vehicle-based mobile node to a host a service (local provider program 122 notifies wireless service provider 102 that the mobile device that it resides on is available for use as a network access point  – par [0034] availability for use as a network access point being ability to server in range device which corresponds to  claimed feature “capacity information comprises one or more characteristics of the vehicle-based mobile node related to an ability of the vehicle-based mobile node to a host a service”)
loading, by the processor to the vehicle-based mobile node, a configuration code for the virtual network function only when it is determined that the vehicle-based mobile node has the ability to host the first service (Local provider program 122 creates a hotspot and advertises the price (step 312) – par [0035], upon being able to connect to a wireless connection indicated in par [0034]. It should be noted, Kwon teaches micro base station installed in a mobile vehicle – [0011] ); 
receiving, by the processor, a first request from a first mobile endpoint device to connect to the vehicle-based mobile node for receiving the first service via the virtual network function (provider program 122 receives a connection request from an in-range device - par [036]).
providing the first service  via the virtual network function (Local provider program 122 facilitates the transfer of data packets to and from the in-range of device to the cellular network of wireless service provider 102 (step 320) – par [0036]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Anderson in Kwon to provide consumers with more options when they are seeking an internet connection.
Regarding claim 18, Kwon in view of Anderson teaches claim 15, but Kwon fails to teach wherein the operations further comprise: receiving a second request from a second mobile endpoint device to connect to the vehicle-based mobile node for receiving the first service; and providing the first service in response to the second request. 
However, Anderson teaches wherein the operations further comprise: receiving a second request from a second mobile endpoint device to connect to the vehicle-based mobile node for receiving the first service; and providing the first service in response to the second request (Local provider program 122 provides connections for multiple devices 108-116 – FIG. 1, par [0023]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Anderson in Kwon to provide consumers with more options when they are seeking an internet connection.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Anderson further in view of Foerster et al. (US 2015/0031372, hereinafter Foerster) and further in view of Zhao (US 2012/0058763).
Regarding claim 2, Kwon in view of Anderson teaches claim 1, but Kwon fails to teach wherein the loading the configuration code comprises: retrieving the configuration code for the first service from a repository device in the communication network when the vehicle-based mobile node is in a stationary position or when a speed of the vehicle-based mobile node is below a threshold. 
Foerster teaches wherein the loading the configuration code comprises: retrieving the configuration code for the first service from a repository device in the communication network (“the macrocell base station 110 may transmit instructions to the… vehicle-based small cell base station 106 to establish a connection” – par [0084]) further 
Zhao teaches an access point is to be “selected to establish a communication connection if the relative speed between the UE and the access point is smaller than a threshold speed” (abstract). Therefore, the combination teaches an access point should be selected when the relative of the access point is below a threshold and upon the selection, the macrocell base station 110 may transmit instructions to the… vehicle-based small cell base station 106 to establish a connection. Thus Foerster in view of Zhao teaches wherein the loading the configuration code comprises: retrieving the configuration code for the first service from a repository device in the communication network when the vehicle-based mobile node is in a stationary position or when a speed of the vehicle-based mobile node is below a threshold.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate Zhao in Foerster to reduce frequency of handover (par [0015]).
Regarding claim 9, Kwon in view of Anderson and further in view of Foerster and Zhao teaches claim 8, but Kwon fails to teach wherein the loading the configuration code comprises: retrieving the configuration code for the first service from a repository device in the communication network when the vehicle-based mobile node is in a stationary position or when a speed of the vehicle-based mobile node is below a threshold. 
Foerster teaches wherein the loading the configuration code comprises: retrieving the configuration code for the first service from a repository device in the communication network (“the macrocell base station 110 may transmit instructions to the… vehicle-based small cell base station 106 to establish a connection” – par [0084]) further 
Zhao teaches an access point is to be “selected to establish a communication connection if the relative speed between the UE and the access point is smaller than a threshold speed” (abstract). Therefore, the combination teaches an access point should be selected when the relative of the access point is below a threshold and upon the selection, the macrocell base station 110 may transmit instructions to the… vehicle-based small cell base station 106 to establish a connection. Thus Foerster in view of Zhao teaches wherein the loading the configuration code comprises: retrieving the configuration code for the first service from a repository device in the communication network when the vehicle-based mobile node is in a stationary position or when a speed of the vehicle-based mobile node is below a threshold.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate Zhao in Foerster to reduce frequency of handover (par [0015]).
Regarding claim 16, Kwon in view of Anderson and further in view of Foerster and Zhao teaches claim 15, but Kwon fails to teach wherein the loading the configuration code comprises: retrieving the configuration code for the first service from a repository device in the communication network when the vehicle-based mobile node is in a stationary position or when a speed of the vehicle-based mobile node is below a threshold. 
Foerster teaches wherein the loading the configuration code comprises: retrieving the configuration code for the first service from a repository device in the communication network (“the macrocell base station 110 may transmit instructions to the… vehicle-based small cell base station 106 to establish a connection” – par [0084]) further 
Zhao teaches an access point is to be “selected to establish a communication connection if the relative speed between the UE and the access point is smaller than a threshold speed” (abstract). Therefore, the combination teaches an access point should be selected when the relative of the access point is below a threshold and upon the selection, the macrocell base station 110 may transmit instructions to the… vehicle-based small cell base station 106 to establish a connection. Thus, Foerster in view of Zhao teaches wherein the loading the configuration code comprises: retrieving the configuration code for the first service from a repository device in the communication network when the vehicle-based mobile node is in a stationary position or when a speed of the vehicle-based mobile node is below a threshold.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate Zhao in Foerster to reduce frequency of handover (par [0015]).

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Anderson and further in view of Chai et al. (US 2015/0181470).
Regarding claim 3, Kwon in view of Anderson teaches claim 1, but Kwon fails to teach wherein the loading the configuration code comprises: retrieving the configuration code for the first service from a repository device in the communication network responsive to the instruction received from the controller. 
However, Chai teaches wherein the loading the configuration code comprises: retrieving the configuration code for the first service from a repository device in the communication network responsive to the instruction received from the controller (first base station receives handover request message from the source base station. The message includes information of the first target base station and the second target base station. The first target base station sends resource status detection message to the second target base station - FIG. 4, par [0428]. The second target base station sends a resource status detection response message to the first target base station – par [0439]. The response message includes modification of a configuration content for handing over part of services in the multiple services - par [0440]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate Chai in Foerster to allow services to be split among access points thereby reducing over-loading.
Regarding claim 10, Kwon in view of Anderson teaches claim 8, but Kwon fails to teach wherein the loading the configuration code comprises: retrieving the configuration code for the first service from a repository device in the communication network responsive to the instruction received from the controller. 
However, Chai teaches wherein the loading the configuration code comprises: retrieving the configuration code for the first service from a repository device in the communication network responsive to the instruction received from the controller (first base station receives handover request message from the source base station. The message includes information of the first target base station and the second target base station. The first target base station sends resource status detection message to the second target base station - FIG. 4, par [0428]. The second target base station sends a . 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate Chai in Foerster to allow services to be split among access points thereby reducing over-loading.
Regarding claim 17, Kwon in view of Anderson teaches claim 15, but Kwon fails to teach wherein the loading the configuration code comprises: retrieving the configuration code for the first service from a repository device in the communication network responsive to the instruction received from the controller. 
However, Chai teaches wherein the loading the configuration code comprises: retrieving the configuration code for the first service from a repository device in the communication network responsive to the instruction received from the controller (first base station receives handover request message from the source base station. The message includes information of the first target base station and the second target base station. The first target base station sends resource status detection message to the second target base station - FIG. 4, par [0428]. The second target base station sends a resource status detection response message to the first target base station – par [0439]. The response message includes modification of a configuration content for handing over part of services in the multiple services - par [0440]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate Chai in Foerster to allow services to be split among access points thereby reducing over-loading.

Claims 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Anderson further in view of Foerster and further in view of Mehta (US 2015/0334750).
Regarding claim 5, Kwon in view of Anderson teaches claim 1, and Kwon further teaches wherein the operations further comprise: providing updated route information {and updated capacity} information to the controller (the macro base station may collect the position information about the micro base station frequently – par [0073]); receiving an instruction from the controller to provide a second service (The macro base station 706 forwards related data to the micro base station 704 so that the micro base station 704 may prepare to transmit data of the terminal 702 – par [0131]) ; {loading a second configuration code for the second service; receiving a second request from a second mobile endpoint device to connect to the vehicle-based mobile node for receiving the second service}; and providing the second service in response to the second request (base station 704 may prepare to transmit data of the terminal 702 – par [0131]… the micro base station 704 is set as a serving cell to perform control of the terminal 702 and to transmit and receive data – par [0133]). 
Kwon fails to teach 
loading a second configuration code for the second service; 
receiving a second request from a second mobile endpoint device to connect to the vehicle-based mobile node for receiving the second service.
However, Foerster teaches 
loading a second configuration code for the second service (a mobile device manager 326 of a vehicle-based small cell base station 106 may receive data associated with a user device 102 from a macrocell base station 110. …the data associated with the user device 102 may include authentication credentials associated with the user device 102 that may be needed in order to access the network or access content. The content manager 242 of the macrocell base station 110 or the content manager 332 of the vehicle-based small cell base station 106 may receive the authentication credentials from the user ; 
receiving a second request from a second mobile endpoint device to connect to the vehicle-based mobile node for receiving the second service (the data from the macrocell base station 110 may be a list of vehicle-based small cell base stations 106 the user device 102 may select to establish a connection… the user device 102 may initiate the connection – par [0073])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Foerster in Kwon to enable secure handling of content.
The combination fails to teach updated capacity.
However, Mehta teaches updated capacity (“reporting the information periodically” – par [0005] indicates updated capacity)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Mehta in Kwon to provide an increase in overall backhaul capacity (par [0004]).
Regarding claim 6, Kwon in view of Anderson, Foerster and Mehta teaches claim 5, and further teaches wherein the operations further comprise: releasing the configuration code for the first service (the data channel and the control channel between the terminal 901 and the micro base station 903 are disconnected – par [0155]). 
Regarding claim 7, Kwon in view of Anderson, Foerster and Mehta teaches claim 5, and further teaches wherein the first service comprises a virtual network function of the communication network, wherein the first service comprises: a voice call service; a video call service; a teleconference service; Internet access service; a media delivery service; or a data service (par [0212]). 
Regarding claim 12, Kwon in view of Anderson teaches claim 8, and Kwon further teaches wherein the operations further comprise: providing updated route information {and updated capacity information} to the controller (the macro base station may collect the position information about the micro base station frequently – par [0073]); receiving an instruction from the controller to provide a second service (The macro base station 706 forwards related data to the micro base station 704 so that the micro base station 704 may prepare to transmit data of the terminal 702 – par [0131]) ; {loading a second configuration code for the second service; receiving a second request from a second mobile endpoint device to connect to the vehicle-based mobile node for receiving the second service}; and providing the second service in response to the second request (base station 704 may prepare to transmit data of the terminal 702 – par [0131]… the micro base station 704 is set as a serving cell to perform control of the terminal 702 and to transmit and receive data – par [0133]). 
Kwon fails to teach 
loading a second configuration code for the second service; 
receiving a second request from a second mobile endpoint device to connect to the vehicle-based mobile node for receiving the second service.
However, Foerster teaches 
loading a second configuration code for the second service (a mobile device manager 326 of a vehicle-based small cell base station 106 may receive data associated with a user device 102 from a macrocell base station 110. …the data associated with the user device 102 may include authentication credentials associated with the user device 102 that may be needed in order to access the network or access content. The content manager 242 of the macrocell base station 110 or the content manager 332 of the vehicle-based small cell base station 106 may receive the authentication credentials from the user device 102. The connection scheduler 330 of the vehicle-based small cell base station 106 may ; 
receiving a second request from a second mobile endpoint device to connect to the vehicle-based mobile node for receiving the second service (the data from the macrocell base station 110 may be a list of vehicle-based small cell base stations 106 the user device 102 may select to establish a connection… the user device 102 may initiate the connection – par [0073])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Foerster in Kwon to enable secure handling of content.
The combination fails to teach updated capacity information.
However, Mehta teaches updated capacity (“reporting the information periodically” – par [0005] indicates updated capacity).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Mehta in Kwon to provide an increase in overall backhaul capacity (par [0004]).
Regarding claim 13, Kwon in view of Anderson, Foerster and Mehta teaches claim 12, and further teaches wherein the operations further comprise: releasing the configuration code for the first service (the data channel and the control channel between the terminal 901 and the micro base station 903 are disconnected – par [0155]).
Regarding claim 14, Kwon in view of Anderson, Foerster and Mehta teaches claim 12, and further teaches wherein the first service comprises: a voice call service; a video call service; a teleconference service; Internet access service; a media delivery service; or a data service (par [0212]). 
Regarding claim 19, Kwon in view of Anderson teaches claim 15, and Kwon further teaches wherein the operations further comprise: providing updated route information and {updated capacity information} to the controller (the macro base station may collect the position information about the micro base station frequently – par [0073]); receiving an instruction from the controller to provide a second service (The macro base station 706 forwards related data to the micro base station 704 so that the micro base station 704 may prepare to transmit data of the terminal 702 – par [0131]) ; loading a second configuration code for the second service; receiving a second request from a second mobile endpoint device to connect to the vehicle-based mobile node for receiving the second service }; and providing the second service in response to the second request (base station 704 may prepare to transmit data of the terminal 702 – par [0131]… the micro base station 704 is set as a serving cell to perform control of the terminal 702 and to transmit and receive data – par [0133]). 
Kwon fails to teach 
loading a second configuration code for the second service; 
receiving a second request from a second mobile endpoint device to connect to the vehicle-based mobile node for receiving the second service.
However, Foerster teaches 
loading a second configuration code for the second service (a mobile device manager 326 of a vehicle-based small cell base station 106 may receive data associated with a user device 102 from a macrocell base station 110. …the data associated with the user device 102 may include authentication credentials associated with the user device 102 that may be needed in order to access the network or access content. The content manager 242 of the macrocell base station 110 or the content manager 332 of the vehicle-based small cell base station 106 may receive the authentication credentials from the user device 102. The connection scheduler 330 of the vehicle-based small cell base station 106 may authenticate the user device 102 based at least in part on the received authentication credentials – par [0076]); 
receiving a second request from a second mobile endpoint device to connect to the vehicle-based mobile node for receiving the second service (the data from the macrocell base station 110 may be a list of vehicle-based small cell base stations 106 the user device 102 may select to establish a connection… the user device 102 may initiate the connection – par [0073])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Foerster in Kwon to enable secure handling of content.
The combination fails to teach updated capacity.
However, Mehta teaches updated capacity (“reporting the information periodically” – par [0005] indicates updated capacity).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Mehta in Kwon to provide an increase in overall backhaul capacity (par [0004]).
Regarding claim 20, Kwon in view of Anderson Foerster and Mehta teaches claim 19, and further teaches wherein the operations further comprise: releasing the configuration code for the first service (the data channel and the control channel between the terminal 901 and the micro base station 903 are disconnected – par [0155]). 

Response to Arguments
Applicant's arguments filed February 25, 2021 have been fully considered but they are not persuasive.
The Applicant appears to argue that the references does not disclose “first service comprising a virtual network function of the communication network” (page 13)

Mobile devices 104, 106 are user devices such as smartphones, tablet computer… (par [0021]) which is understood they are not a dedicated hotspot or network access point. However, they have the capability to turn on hotspot or network access point to allow devices 108, 110, 112, 114 and 116 to access the cellular network (par [0021]) The network service is provided via “local provider program” 122. Particularly, features “provider program 122 creates a hotspot” – par [0035], “local provider program 122 facilitates the transfer of data packets to and from the in-range of device to the cellular network of wireless service provider 102” (par [0036]), “local provider program 122 works in conjunction with network access program 118” (par [0033) clearly teach virtual network function. Further, Anderson address this feature as “virtual router” (par [0004]).
Therefore, the Examine submits that Anderson teaches “first service comprising a virtual network function of the communication network.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901.  The examiner can normally be reached on M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUOC THAI N VU/Primary Examiner, Art Unit 2642